UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: May 31, 2013 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-53400 TAP RESOURCES, INC. (F.K.A. Fresh Start Private Holdings, Inc.) (Exact name of business issuer as specified in its charter) Nevada 20-5886006 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 112 North Curry Street Carson City, Nevada, 89703 (Address of principal executive offices) (775) 321-8267 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act). Yesx No o Indicate the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of July 15, 2013 the registrant had 90,280,920 shares of common stock, $0.001 par value, issued and outstanding. Table of Contents Financial Statements 3 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS AND PLAN OF OPERATION 12 ITEM 3. QUALITATIVE AND QUANTITATIVE DISCLOSURES ABOUT MARKET RISK 13 ITEM 4. CONTROLS AND PROCEDURES 13 ITEM 1. LEGAL PROCEEDINGS 15 ITEM 1A. RISK FACTORS 15 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 15 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 15 ITEM 4. MINE SAFETY DISCLOSURES 15 ITEM 5. OTHER INFORMATION 15 ITEM 6. EXHIBITS 16 SIGNATURES 17 2 Financial Statements TAP RESOURCES, INC ( F.K.A Fresh Start Private Holdings, Inc.) (An Exploration Stage Company) CONSOLIDATED FINANCIAL STATEMENTS May 31, 2013 (Unaudited) 3 TAP RESOURCES, INC (F.K.A Fresh Start Private Holdings, Inc.) (An Exploration Stage Company) CONSOLIDATED BALANCE SHEETS (Unaudited) May 31, November 30, ASSETS CURRENT ASSETS Cash $ $ TOTAL CURRENT ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Advance from related party (Note 5) TOTAL CURRENT LIABILITIES TOTAL LIABILITIES STOCKHOLDERS’ DEFICIT Capital stock (Note 7) Authorized 200,000,000 shares of common stock, $0.001 par value, Issued and outstanding 90,280,920 shares of common stock, $0.001 par value Additional paid-in capital Deficit accumulated during the exploration stage ) ) TOTAL STOCKHOLDERS’ DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 TAP RESOURCES, INC (F.K.A Fresh Start Private Holdings, Inc.) (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended May 31, 2013 From inception (April 27, 2012) to May 31, 2012 Six Months Ended May 31, 2013 From inception (April 27, 2012) to May 31, 2012 From inception (April 27, 2012) to May 31, 2013 GENERAL & ADMINISTRATIVE EXPENSES Office and general $
